DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statements, dated 12 March 2019 and 28 November 2021, are M.P.E.P 609 C(2), a copy of the PTOL-1449 forms, initialed and dated by the examiner, are attached to the instant office action.


Claim Objections
Claim 8 is objected to because of the following informalities:  “the size of convolution window” appears as though it should be “the convolution window size”, “the size of a convolution window”, “the size of the convolution window”, or similar.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  “a number of base” appears as though it should be “a number of bases”, or similar.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 19, and 20 of copending Application No. 16/160980 in view of Zhang et al. (DeepSplice: Deep Classification of Novel Splice Junctions Revealed by RNA-seq, Dec. 2016, pgs. 330-333).
This is a provisional nonstatutory double patenting rejection.

Claim 1 is  compared with claim 1 of Application No. 16/160980—whereas the differences between the instant application and the copending application have been highlighted—as follows:
Instant Application
Application No. 16/160980
A neural network-implemented method of training an atrous convolutional neural network, the method including: training an atrous convolutional neural network on at least 50000 training examples of donor sites, at least 50000 training examples of acceptor sites, and at least 100000 training examples of non-occurrence sites using a backpropagation-based gradient update technique that progressively matches outputs of the atrous convolutional neural network with corresponding ground truth labels;
A system, comprising: numerous processors operating in parallel, coupled to memory; a trained atrous convolutional neural network… wherein the trained atrous convolutional neural network is trained using a backpropagation-based gradient update technique that progressively matches outputs of the trained atrous convolutional neural network with corresponding ground truth labels;
wherein each training example is a target base sequence having at least one target base flanked by at least 20 bases on each side; for evaluating a training example using the atrous convolutional neural network, providing, as input to the atrous 

and based on the evaluation, the atrous convolutional neural network producing, as output, triplet scores for likelihood that each base in the target base sequence is a donor site, an acceptor site, or a non-occurrence site.
a classifier, running on at least one of the numerous processors, that processes a reference sequence and a variant sequence through the trained atrous convolutional neural network to produce scores for a likelihood that each target base in the reference sequence and in the variant sequence is a donor site, an acceptor site, or a non-occurrence site,

As illustrated above, claim 1 of Application No. 16/160980 claims all of the limitations set forth in the instant application, except for the method of training the network, including training an atrous convolutional neural network on at least 50000 training examples of donor sites, at least 50000 training examples of acceptor sites, and at least 100000 training examples of non-occurrence sites.
Zhang teaches the method of training the network, including training an atrous convolutional neural network on at least 50000 training examples of donor sites, at least 50000 training examples of acceptor sites, and at least 100000 training examples of non-occurrence sites [a method for training a neural network where 521,512 splice junction examples are used to train the network to predict splice junctions including donor and acceptor sites (section III, etc.)].
Zhang and Application ‘980 are analogous art, as they are within the same field of endeavor, namely predicting splice sites with a neural network.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include training the network on a number of examples, as taught by Zhang, to produce the trained network in the system taught by Application ‘980.


As per claim 2, see claim 2 of Application No. 16/160980.

As per claim 3, see claim 3 of Application No. 16/160980.

As per claim 4, see claim 4 of Application No. 16/160980.

As per claim 5, see claim 5 of Application No. 16/160980.

As per claim 6, see claim 6 of Application No. 16/160980.

As per claim 7, see claim 7 of Application No. 16/160980.

As per claim 8, see claim 8 of Application No. 16/160980.

[the output scores are normalized (Zhang: section II.B, etc.)].

As per claim 10, see claim 10 of Application No. 16/160980.

As per claim 11, see claim 11 of Application No. 16/160980.

As per claim 12, see claim 12 of Application No. 16/160980.

As per claim 13, see claim 13 of Application No. 16/160980.

As per claim 14, see claim 14 of Application No. 16/160980.

As per claim 15, see claim 15 of Application No. 16/160980.

As per claim 16, see claim 16 of Application No. 16/160980.

As per claim 17, see the rejection of claim 1, above.

As per claim 18, see claim 2 of Application No. 16/160980.



As per claim 20, see claim 20 of Application No. 16/160980.


Claims 1, 2, 4, 11-17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10, 12, and 18 of copending Application No. 16/160984 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 16/160984 anticipate the claims of the instant application as highlighted below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

As per claim 1, see claim 1 of Application No. 16/160984.

As per claim 2, see claim 5 of Application No. 16/160984.

As per claim 4, see claim 5 of Application No. 16/160984.

As per claim 11, see claim 4 of Application No. 16/160984.



As per claim 13, see claim 7 of Application No. 16/160984.

As per claim 14, see claim 8 of Application No. 16/160984.

As per claim 15, see claim 9 of Application No. 16/160984.

As per claim 16, see claim 10 of Application No. 16/160984.

As per claim 17, see claim 12 of Application No. 16/160984.

As per claim 19, see claim 18 of Application No. 16/160984.


Claims 3, 5-8, 18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/160984 in view of van den Oord (US 2018/0075343).
This is a provisional nonstatutory double patenting rejection.

As per claim 3, as illustrated above, claim 5 of Application No. 16/160984 claims all of the limitations set forth in the instant application, except for wherein each group of residual blocks is parameterized by a number of convolution filters in the residual 
Van den Oord teaches wherein each group of residual blocks is parameterized by a number of convolution filters in the residual blocks, a convolution window size of the residual blocks, and an atrous convolution rate of the residual blocks [each residual block may contain a number of dilated convolutional neural network layers, with a specified dilation rate and utilizing a specific receptive field size (paras. 0034-37, 0071, 0160, etc.)].
Application ‘984 and van den Oord are analogous art, as they are within the same field of endeavor, namely utilizing an atrous convolutional neural network for classification of a target in a data sequence.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize residual blocks with particular parameters, as taught by van den Oord, for the residual blocks in the system taught by Application ‘984.
Van den Oord provides motivation as [residual blocks enable more effective training of neural networks by adding the input to the residual block to the output of the residual block, allowing the layers inside the residual block to learn incremental representations (para. 0194, etc.)].

As per claim 5, Application ‘984/van den Oord teaches wherein each group of residual blocks produces an intermediate output by processing a preceding input [each block may comprise multiple dilated convolutional neural network layers with increasing dilation, where dilation may be increased by a factor n for each successive layer up to a limit within each block (van den Oord: para. 0008, etc.)], wherein dimensionality of the intermediate output is (I-[{(W - 1) * D} * A]) x N, where: I is dimensionality of the preceding output; W is convolution window size of the residual blocks; D is atrous convolution rate of the residual blocks; A is a number of atrous convolution layers in the group; and N is a number of convolution filters in the residual blocks [each block may comprise multiple dilated convolutional neural network layers with increasing dilation, where dilation may be increased by a factor n for each successive layer up to a limit within each block (van den Oord: para. 0008, etc.) and based on a receptive field size, and dilation rate (van den Oord: paras. 0034-37, 0071, 0160, etc.)].
Examiner’s Note: the reasoning and motivation for the combination is provided in the rejection above.

As per claim 6, Application ‘984/van den Oord teaches wherein the atrous convolution rate progresses non-exponentially from a lower residual block group to a higher residual block group [each block may comprise multiple dilated convolutional neural network layers with increasing dilation, where dilation may be increased by a factor n for each successive layer up to a limit within each block (van den Oord: para. 0008, etc.)].

As per claim 7, Application ‘984/van den Oord teaches wherein atrous convolutions conserve partial convolution calculations for reuse as adjacent bases are [the convolutional subnetwork may comprise residual connections, for example a connection from an input of a convolutional layer to a summer to sum this with an intermediate output of the layer, where this effectively allows the network to be trained to skip or partially skip a layer, thus speeding up convergence and facilitating training of deeper models (van den Oord: para. 0011, etc.)].

As per claim 8, Application ‘984/van den Oord teaches wherein the size of convolution window varies between groups of residual blocks [each block may comprise multiple dilated convolutional neural network layers with increasing dilation, where dilation may be increased by a factor n for each successive layer up to a limit within each block (van den Oord: para. 0008, etc.) and based on a receptive field size, and dilation rate (van den Oord: paras. 0034-37, 0071, 0160, etc.)].

As per claim 18, Application ‘984/van den Oord teaches wherein the atrous convolutional neural network comprises groups of residual blocks [in an embodiment multiple dilated convolutional neural network layers are wrapped in groups of residual blocks (van den Oord: paras. 0034-37, etc.)].
Examiner’s Note: the reasoning and motivation for the combination is provided in the rejection above.

As per claim 20, see the rejection of claim 18, above.


Claims 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/160984 in view of Johansen et al. (Splice Site Prediction Using Artificial Neural Networks, Oct. 2008, pgs. 102-113).
This is a provisional nonstatutory double patenting rejection.

As per claim 9, as illustrated above, claim 1 of Application No. 16/160984 claims all of the limitations set forth in the instant application, except for wherein the triplet scores for each base in the target base sequence are exponentially normalized and summed to unity.
Johansen teaches wherein the triplet scores for each base in the target base sequence are exponentially normalized and summed to unity [the output donor/acceptor scores are normalized and summed to 1 (unity) the splice sites prediction (Johansen: sections 4.3, 5.2, etc.)].
Application ‘984 and Johansen are analogous art, as they are within the same field of endeavor, namely splice site predictions.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to normalize the output as taught by Johansen, for the output scores in the system taught by Application ‘984.
Because both Application ‘984 and Johansen teach systems for providing an output score of splice site likelihood it would have been obvious to one of ordinary skill 

As per claim 10, Application ‘984/Johansen teaches wherein dimensionality of the input is (Cu + L + Cd) x 4, where: Cu is a number of upstream context bases; Cd is a number of downstream context bases; and L is a number of base in the target base sequence [a specific window size is chosen centered on the target (Johansen: section 2, etc.) and for each nucleotide in the window there are four inputs (Johansen: section 4.2)].
Examiner’s Note: the reasoning and motivation for the combination is provided in the rejection above.


Claims 1-4, 8, and 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 10, 11, and 17 of copending U.S. Patent No. 10,423,861 in view of Zhang et al. (DeepSplice: Deep Classification of Novel Splice Junctions Revealed by RNA-seq, Dec. 2016, pgs. 330-333). 

As per claim 1, claim 1 of U.S. Patent No. 10,423,861 claims all of the limitations set forth in the instant application, except for training an atrous convolutional neural network on at least 50000 training examples of donor sites, at least 50000 training 
Zhang teaches the method of training the network, including training an atrous convolutional neural network on at least 50000 training examples of donor sites, at least 50000 training examples of acceptor sites, and at least 100000 training examples of non-occurrence sites [a method for training a neural network where 521,512 splice junction examples are used to train the network to predict splice junctions including donor and acceptor sites (section III, etc.)].
Patent ‘861 and Zhang are analogous art, as they are within the same field of endeavor, namely predicting splice sites with a neural network.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include training the network on a number of examples, as taught by Zhang, in the training of the network in Patent ‘861.
Because both Patent ‘861and Zhang teach training and using a neural network to predict splice sites it would have been obvious to one of ordinary skill in the art to include training the network on a number of examples, as taught by Zhang, to produce training of the network in the system taught by Patent ‘861, to achieve the predictable result of using as many labeled examples as possible/available to train the classifier t as desired and arrive at higher accuracy.

As per claim 2, see claim 1 of Patent No. 10,423,861.

As per claim 3, see claim 1 of Patent No. 10,423,861.

As per claim 4, see claim 3 of Patent No. 10,423,861.

As per claim 8, see claim 1 of Patent No. 10,423,861.

As per claim 11, see claim 10 of Patent No. 10,423,861.

As per claim 12, see claim 2 of Patent No. 10,423,861.

As per claim 13, see claim 2 of Patent No. 10,423,861.  Here, it has been held that mere duplication of the essential working parts of an invention involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claim 14, see claim 5 of Patent No. 10,423,861.

As per claim 15, see claim 6 of Patent No. 10,423,861.

As per claim 16, see claim 7 of Patent No. 10,423,861. Here, it has been held that mere duplication of the essential working parts of an invention involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claim 17, see the rejection of claim 1, above, and claim 17 of Patent No. 10,423,861.

As per claim 18, see claim 17 of Patent No. 10,423,861.

As per claim 19, see the rejection of claim 1, above, and claim 11 of Patent No. 10,423,861.

As per claim 20, see claim 11 of Patent No. 10,423,861.


Claims 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,423,861 in view of Zhang, and further in view of van den Oord (US 2018/0075343).

As per claim 5, as illustrated above, claim 1 of Patent No. 10,423,861 claims all of the limitations set forth in the instant application, except for wherein each group of residual blocks produces an intermediate output by processing a preceding input, wherein dimensionality of the intermediate output is (I-[{(W - 1) * D} * A]) x N, where: I is dimensionality of the preceding output; W is convolution window size of the residual blocks; D is atrous convolution rate of the residual blocks; A is a number of atrous convolution layers in the group; and N is a number of convolution filters in the residual blocks.
Van den Oord teaches wherein each group of residual blocks produces an intermediate output by processing a preceding input [each block may comprise multiple dilated convolutional neural network layers with increasing dilation, where dilation may be increased by a factor n for each successive layer up to a limit within each block (van den Oord: para. 0008, etc.)], wherein dimensionality of the intermediate output is (I-[{(W - 1) * D} * A]) x N, where: I is dimensionality of the preceding output; W is convolution window size of the residual blocks; D is atrous convolution rate of the residual blocks; A is a number of atrous convolution layers in the group; and N is a number of convolution filters in the residual blocks [each block may comprise multiple dilated convolutional neural network layers with increasing dilation, where dilation may be increased by a factor n for each successive layer up to a limit within each block (van den Oord: para. 0008, etc.) and based on a receptive field size, and dilation rate (van den Oord: paras. 0034-37, 0071, 0160, etc.)].
Patent ‘861 and van den Oord are analogous art, as they are within the same field of endeavor, namely utilizing an atrous convolutional neural network for classification of a target in a data sequence.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize residual blocks with particular parameters, as taught by van den Oord, for the residual blocks in the system taught by Patent ‘861.
Van den Oord provides motivation as [residual blocks enable more effective training of neural networks by adding the input to the residual block to the output of the residual block, allowing the layers inside the residual block to learn incremental representations (para. 0194, etc.)].



As per claim 7, see claim 8 of Patent No. 10,423,861.


Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,423,861 in view of Zhang, and further in view of Johansen et al. (Splice Site Prediction Using Artificial Neural Networks, Oct. 2008, pgs. 102-113).  As the rejections are similar to those given above, over Application No. 16/160984, they have not been repeated here.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Johansen et al. (Splice Site Prediction Using Artificial Neural Networks, Oct. 2008, pgs. 102-113), in view van den Oord (US 2018/0075343), further in view of Shapiro (US 2017/0356976). 

As per claim 1, Johansen teaches a neural network-implemented method of training an neural network, the method including: training an convolutional neural network on training examples of donor sites, acceptor sites, and non-occurrence sites [the neural network has been trained using backpropagation on a set of 16965 genes (abstract, section 3.2, etc.) including known sequence examples (section 3.1, etc.)] using a backpropagation-based gradient update technique that progressively matches outputs of the neural network with corresponding ground truth labels [the neural network has been trained using backpropagation on a set of 16965 genes (abstract, section 3.2, etc.) including only known sequence examples (section 3.1, etc.)]; wherein each training example is a target base sequence having at least one target base flanked by at least 20 bases on each side [the training samples include sequences with a splice site and at least 30 nucleotides in exon or intron (section 3.1) where each input to the network for training includes 60 nucleotides for predicting the center, while bigger or smaller windows are possible (sections 2, 4.1, etc.); and where the score can also include prediction for a splice site in an entire sequence (sections 4.3, 5.2, etc.)]; for evaluating a training example using the neural network, providing, as input to the neural network, a target base sequence further flanked by upstream context bases and downstream context bases [5000 genes are used for the benchmarking data set as well as using a final verification data set (section 3.2, etc.) where each input to the network for training includes 60 nucleotides for predicting the center, while bigger or smaller windows are possible (sections 2, 4.1, etc.)]; and, based on the evaluation, the neural network [the neural network outputs a donor splice site score and an acceptor splice site score (which also indicates the likelihood of a non-occurrence site) (section 2, fig. 1, etc.)].
While Johansen teaches training/using a neural network for splice site prediction (see above), it does not explicitly teach that the neural network is an atrous convolutional neural network. Furthermore, while Johansen teaches providing a number of training examples in a dataset of 16965 genes and utilizing 30 upstream and downstream context bases (see above) it does not explicitly teach at least 50000 training examples of donor sites, at least 50000 training examples of acceptor sites, and at least 100000 training examples of non-occurrence sites; and a target base sequence further flanked by at least 40 upstream context bases and at least 40 downstream context bases.  Finally, while Johansen teaches that the neural network outputs donor and acceptor splice site scores (see above) it does not explicitly teach outputting triplet scores.
Van den Oord teaches training an atrous convolutional neural network [a dilated (atrous) convolutional neural network (abstract; paras. 0007-8, etc.) is trained (paras. 0011-13, 0021-24) to process an input data sequence/stream and to classify a target frame (abstract; paras. 0112, 0154; etc.)].
Johansen and van den Oord are analogous art, as they are within the same field of endeavor, namely utilizing a neural network for classification of a target in a data sequence.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a dilated (atrous) convolutional neural network for classifying a target datapoint in a sequence, as taught by van den Oord, for the neural network for classifying a splice site in a sequence in the system taught by Johansen.
Van den Oord provides motivation as [the dilated convolutional neural network outperforms the state of the art on a variety of sequence processing tasks, and by using the dilated convolutional layers the system can achieve these results with fewer computational resources (para. 0024, etc.) and increasing the receptive field size allowing longer range interactions to be observed (para. 0160, etc.)].
Shapiro teaches training a convolutional neural network on at least 50000 training examples of donor sites, at least 50000 training examples of acceptor sites, and ate least 100000 training examples of non-occurrence sites [a deep convolutional neural network is trained to perform classification of a target potential spot (paras. 0108-109, 0121, etc.) where a target potential spot and surrounding pixels are identified and labeled as positive or negative examples for training the classifier (paras. 0090-91, etc.); where positive and negative examples for classification in Johansen would be donor and acceptor sites, and non-occurrence sites].
Johansen and Shapiro are analogous art, as they are within the same field of endeavor, namely classifying a target within a data sequence.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a convolutional neural network for classification of a target in a sequence, and to train the CNN with positive and negative class examples, as taught by Shapiro, for the training of the neural network for classification of a target base as donor/acceptor/non-occurrence in the system taught by Johansen.
Shapiro provides motivation as [a deep convolutional neural network provided the best classification accuracy for identifying the target (paras. 0108, 0121, etc.)].  Furthermore, regarding the quantities of examples, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Additionally, Johansen does not explicitly teach that the target base sequence is further flanked by at least 40 upstream context bases and at least 40 downstream context bases.  However, Johansen teaches that a window size of 60 nucleotides was chosen but that larger or smaller window sizes could also be used (section 2, etc.).  It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize flanking In re Japikse, 86 USPQ 70.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a triplet score for the likelihood that each base in the target base sequence is a donor site, an acceptor site, or a non-occurrence site, to achieve the predictable result of making the non-occurrence likelihood explicit, if that information is useful to the system.

As per claim 2, Johansen/van den Oord/Shapiro teaches wherein the atrous convolutional neural network comprises groups of residual blocks [in an embodiment multiple dilated convolutional neural network layers are wrapped in groups of residual blocks (van den Oord: paras. 0034-37, etc.)].

As per claim 3, Johansen/van den Oord/Shapiro teaches wherein each group of residual blocks is parameterized by a number of convolution filters in the residual blocks, a convolution window size of the residual blocks, and an atrous convolution rate [each residual block may contain a number of dilated convolutional neural network layers, with a specified dilation rate and utilizing a specific receptive field size (van den Oord: paras. 0034-37, 0071, 0160, etc.)].

As per claim 4, Johansen/van den Oord/Shapiro teaches wherein the atrous convolutional neural network is parameterized by a number of residual blocks, a number of skip connections, and a number of residual connections [the dilated convolutional neural network applies a filter over an area by skipping input values in certain steps, defined by the dilation value, as well as a number of residual connections (van den Oord: paras. 0070-72, 0082) and may be grouped in a number of residual blocks (van den Oord: paras. 0034-37, etc.)].

As per claim 5, Johansen/van den Oord/Shapiro teaches wherein each group of residual blocks produces an intermediate output by processing a preceding input [each block may comprise multiple dilated convolutional neural network layers with increasing dilation, where dilation may be increased by a factor n for each successive layer up to a limit within each block (van den Oord: para. 0008, etc.)], wherein dimensionality of the intermediate output is (I-[{(W - 1) * D} * A]) x N, where: I is dimensionality of the preceding output; W is convolution window size of the residual blocks; D is atrous convolution rate of the residual blocks; A is a number of atrous convolution layers in the group; and N is a number of convolution filters in the residual blocks [each block may comprise multiple dilated convolutional neural network layers with increasing dilation, where dilation may be increased by a factor n for each successive layer up to a limit within each block (van den Oord: para. 0008, etc.) and based on a receptive field size, and dilation rate (van den Oord: paras. 0034-37, 0071, 0160, etc.)].

As per claim 6, Johansen/van den Oord/Shapiro teaches wherein the atrous convolution rate progresses non-exponentially from a lower residual block group to a higher residual block group [each block may comprise multiple dilated convolutional neural network layers with increasing dilation, where dilation may be increased by a factor n for each successive layer up to a limit within each block (van den Oord: para. 0008, etc.)].

As per claim 7, Johansen/van den Oord/Shapiro teaches wherein atrous convolutions conserve partial convolution calculations for reuse as adjacent bases are processed [the convolutional subnetwork may comprise residual connections, for example a connection from an input of a convolutional layer to a summer to sum this with an intermediate output of the layer, where this effectively allows the network to be trained to skip or partially skip a layer, thus speeding up convergence and facilitating training of deeper models (van den Oord: para. 0011, etc.)].

As per claim 8, Johansen/van den Oord/Shapiro teaches wherein the size of convolution window varies between groups of residual blocks [each block may comprise multiple dilated convolutional neural network layers with increasing dilation, where dilation may be increased by a factor n for each successive layer up to a limit within each block (van den Oord: para. 0008, etc.) and based on a receptive field size, and dilation rate (van den Oord: paras. 0034-37, 0071, 0160, etc.)].

As per claim 9, Johansen/van den Oord/Shapiro teaches wherein the triplet scores for each base in the target base sequence are exponentially normalized and summed to unity [the output donor/acceptor scores are normalized and summed to 1 (unity) the splice sites prediction (Johansen: sections 4.3, 5.2, etc.)].

As per claim 10, Johansen/van den Oord/Shapiro teaches wherein dimensionality of the input is (Cu + L + Cd) x 4, where: Cu is a number of upstream context bases; Cd is a number of downstream context bases; and L is a number of base in the target base sequence [a specific window size is chosen centered on the target (Johansen: section 2, etc.) and for each nucleotide in the window there are four inputs (Johansen: section 4.2)].

As per claim 11, Johansen/van den Oord/Shapiro teaches wherein the atrous convolutional neural network comprises dimensionality altering convolution layers that reshape spatial and feature dimensions of a preceding input [the dilated convolutional neural network includes a number of convolutional layers (dimensionality altering) which may be grouped into residual blocks (van den Oord: paras. 0013, 0034-37, etc.) and each block may comprise multiple dilated convolutional neural network layers with increasing dilation, where dilation may be increased by a factor n for each successive layer up to a limit within each block (van den Oord: para. 0008, etc.) and based on a receptive field size, and dilation rate (van den Oord: paras. 0034-37, 0071, 0160, etc.)].

As per claim 12, Johansen/van den Oord/Shapiro teaches wherein each residual block comprises at least one batch normalization layer, at least one rectified linear unit (abbreviated ReLU), a least one atrous convolutional layer, and at least one residual connection [the residual blocks may include batch normalization layers, rectified linear unit activation layers, convolutional layers, and residual connections (van den Oord: paras. 0011, 0033-37, 0072, etc.)].

As per claim 13, Johansen/van den Oord/Shapiro teaches wherein each residual block comprises two batch normalization layers, two ReLU non-linearity layers, two atrous convolution layers, and one residual connection [the residual blocks may include batch normalization layers, rectified linear unit activation layers, convolutional layers, and residual connections; where each block may include multiple such layers (van den Oord: paras. 0008, 0011, 0033-37, 0072, etc.)].

As per claim 14, Johansen/van den Oord/Shapiro teaches wherein the atrous convolutional neural network batch-wise evaluates the training examples during an epoch [training is performed over a number of epochs (Johansen: section 7, etc.) on batches (van den Oord: para. 0033, etc.) of the training/testing data (Johansen: section 3.2, etc.)].

As per claim 15, Johansen/van den Oord/Shapiro teaches wherein the training examples are randomly sampled into batches, wherein each batch has a predetermined batch size [the training data may be randomly divided into batches (van den Oord: para. 0188, etc.)].

As per claim 16, Johansen/van den Oord/Shapiro teaches wherein the atrous convolutional neural network iterates evaluation of the training examples over ten epochs [the neural network is trained for about 80 epochs (which includes ten epochs) (Johansen: section 7.1, etc.)].

As per claim 17, see the rejection of claim 1, above, wherein Johansen/van den Oord/Shapiro also teaches a system including one or more processors coupled to memory, the memory loaded with computer instructions to perform the method [the system may be implemented on at least one processor coupled to a memory including instructions (van den Oord: para. 0197; Shapiro: para. 0066; etc.)].

As per claim 18, see the rejection of claim 2, above.

As per claim 19, see the rejection of claim 1, above, wherein Johansen/van den Oord/Shapiro also teaches a non-transitory computer readable storage medium [the system may be implemented in one or more computer storage media storing instructions (van den Oord: para. 0042; Shapiro: para. 0071; etc.)].

As per claim 20, see the rejection of claim 2, above.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are rejected.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128